IN THE SUPREME COURT OF THE STATE OF NEVADA


                 HIGHLAND PARTNERS NV LLC; MI-                              No. 83393
                 CW HOLDINGS NV FUND 2 LLC; AND
                 MI-CW HOLDINGS LLC,
                               Petitioners,
                           vs.
                 THE EIGHTH JUDICIAL DISTRICT
                 COURT OF THE STATE OF NEVADA,                              FIEED
                 IN AND FOR THE COUNTY OF
                 CLARK; AND THE HONORABLE                                   OCT 05 2022
                 ELIZABETH GOFF GONZALEZ,                               ELIZASETH A. BROWN
                                                                      CLERK (2" SU REME COU
                                                                              .
                 DISTRICT JUDGE,                                     i3Y.     jj •
                                                                             DEPUTY CLERK
                               Respondents,
                                 and
                 DOTAN Y. MELECH, RECEIVER FOR
                 CWNEVADA, LLC, A NEVADA
                 LIMITED LIABILITY COMPANY,
                               Real Party in Interest.




                                     ORDER DISMISSING PETITION

                             Pursuant to the stipulation of the parties, and cause appearing,
                 this petition is dismissed.   The parties shall bear their own costs and
                 attorney fees. NRAP 42(b). Any relief in relation to the posted bond may
                 be sought in district court, if deemed warranted.
                             It is so ORDERED.


                                                           CLERK OF THE SUPREME- OURT
                                                           ELIZABETH A. Boww

                                                           BY:


 SUPREME COURT
       OF
     NEVADA


CLERK'S ORDER

    047
                                                                                            -3 139
                 cc:   Chief Judge, Eighth Judicial District Court
                       Hon. Mark R. Denton, District Judge
                       Jolley Urga Woodbury Holthus
                       Holley Driggs/Las Vegas
                       Attorney General/Carson City
                       Attorney General/Las Vegas
                       Eighth District Court Clerk




 SUPREME COURT
         OF
      NVADA


CLERK'S ORDER

 14   1947                                            2